Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A method for producing a saleable product from synthesis gas derived from and/or comprising waste material and/or biomass.

Claim Interpretation
The hydrogen to carbon monoxide usage ratio and/or term "usage ratio" is to be construed as the volume of hydrogen consumed in the reaction per volume of carbon monoxide used in the further conversion process or chemical reaction to produce a useful product.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-27, the claims recite limitations to a conversion process reaction conditions, which are indefinite, as the applicant disclosure fails to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I.
It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.")
For example, in the background of the applicant specification an F-T process is utilized as an example of a conversion process that produces a useful product, i.e. synthetic fuel, however the record is clear the applicant intention for the conversion process broader in scope than the given F-T process example, however it is not clear to the Examiner, what metes and bounds of the subject matter applicant seeks protection with the patent. Correction is required.
With respect to claims 2-5, the claims are indefinite as they recite “adjusting the H2:CO ratio”, but fails to disclose or suggest, how the “adjusting” is performed. 
With respect to claim 6, “wherein the reaction conditions effective to produce a useful product or the include a desired feed ratio of H2:CO and the equilibrated synthesis gas H2:CO ratio is consistently below that desired feed ratio.”, the claim is indefinite, as it is unclear what the applicant is claiming.  Clarification is needed. 
Claims 8 and 22-23 recite the limitation "the optionally adjusted fine synthesis gas" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 14, the claim is indefinite, as it is unclear as to whether the applicant is referring to first or the second carbonaceous feedstock.
With respect to claim 18, the claim is indefinite, as it is unclear as to whether the applicant is referring to first or the second fine synthesis gas.
With respect to claim 21, the claim is indefinite, as it is unclear as to whether the applicant claiming a second purification step, or is the applicant further specifying the treatment step to remove impurities of the parent claims. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation y is at least 50 % lower than x, and the claim also recites at least 40% lower, at least 25 % lower and at least 10 % lower, which is the narrower statement of the range/limitation.
In the present instance, claim 15 recites the broad recitation wherein the raw synthesis gas from the gasification zone has an exit temperature of at least 800°C, and the claim also recites temperature of at least 700°C and at least 600°C which is the narrower statement of the range/limitation. 
In the present instance, claim 17 recites the broad recitation partial oxidation zone operates at a temperature of least 1300°C, and the claim also recites temperature of at least 1200°C, and at least 1100°C which is the narrower statement of the range/limitation.  
In the present instance, claims 19-20 recites the broad recitation hydrogen purity of at least 99%, and the claim also recites and purity of at least 98% and 97%, which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-27, the closest prior art Rojey et al (US 2009/0012188) discloses a process for the production of liquid hydrocarbons from a feedstock that comprises at least one elementary feedstock from the group of biomass, coal, lignite, petroleum residues, methane, and natural gas, comprising: 
at least one stage a) for gasification of the feedstock by partial oxidation and/or steam reforming to produce a synthesis gas SG (similar to applicant gasification step);
a stage b) for separating CO2 from SG and a portion of the effluent of the subsequent stage c); the mixing of a portion of the CO2 that is separated with a gas of an H2/CO ratio of more than 3; a stage c) for partial conversion with hydrogen, thermal or thermocatalytic, of the CO2 that is present in said first mixture according to the reaction: CO2+H2 ->CO+H2O in a specific reaction zone that is separated from said gasification zone or zones (similar to a step for modifying the synthesis gas ratio);
 a stage d) for Fisher-Tropsch synthesis on a synthesis gas that comprises at least a portion of SG and at least a portion of the CO that is produced by the conversion of CO2 into hydrogen (similar to applicant conversion process) (see Abstract).
Thus, the prior art discloses portions of the applicant invention, however does not teach or suggest to one with ordinary skill in the sequential dual feedstock process as claimed, such that the second raw synthesis gas H2:CO ratio is different from the first raw synthesis gas H2:CO ratio by a percentage ± x and wherein the second equilibrated synthesis gas H2:CO ratio is the same as the first equilibrated synthesis gas H2:CO ratio or different from the first equilibrated synthesis gas H2:CO ratio by a percentage ± y, y being a lower percentage than x.
Therefore, it is the Examiner position that the claimed invention would be patentable over the prior art, if amended to overcome the rejection under 35 U.S.C. 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771               

/Randy Boyer/
Primary Examiner, Art Unit 1771